Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the cross motion of defendant hospital for summary judgment dismissing the complaint and cross claims against it. Although a hospital may not be held liable for the negligence of a private attending physician practicing at its facility, it "may yet be held concurrently liable with a private practitioner for the independent negligence of [its] medical staff” (Gerner v Long Is. Jewish Hillside Med. Ctr., 203 AD2d 60, 61-62). Here, in opposition to the motion of defendant hospital, plaintiffs submitted an affidavit of a medical expert who, upon his review of the hospital records, stated that defendant hospital had deviated from good and accepted standards of obstetrical care in its care and treatment of plaintiff mother and her infant son, causing their injuries. That affidavit is sufficient to defeat the cross motion (see, Menzel v Plotnick, 202 AD2d 558, 559; Somoza v St. Vincent’s Hosp. & Med. Ctr., 192 AD2d 429). (Appeal from Order of Supreme Court, Niagara County, Rath, Jr., J. — Summary Judg*951ment.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.